Form: Dismiss TRAP 42.2 Appellant's Motion



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




RICHARD YBARRA,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-02-00129-CR

Appeal from the

109th District Court

of Winkler County, Texas 

(TC# 3812)


MEMORANDUM OPINION FOLLOWING ABATEMENT

	Appellant's retained counsel on appeal, originally filed a brief in which he
concluded that the appeal is wholly frivolous and without merit, attempting to invoke
Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh. denied, 388 U.S.
924, 87 S.Ct. 2094, 18 L.Ed.2d 1377 (1967).  However, the constitutional protections of
Anders are not applicable when a defendant has retained counsel.  Craddock v. State, 38
S.W.3d 886, 887 (Tex. App.--Waco 2001, no pet.); Nguyen v. State, 11 S.W.3d 376, 379
(Tex. App.--Houston [14th Dist.] 2000, no pet.); Pena v. State, 932 S.W.2d 31, 32 (Tex.
App.--El Paso 1995, no pet.); Oldham v. State, 894 S.W.2d 561, 562 (Tex. App.--Waco
1995, no pet.).  This, among other things, led to abatement of the appeal in this Court, and
a hearing in the court below determining that Ybarra has not received effective assistance
of counsel on appeal.  The trial court also found that counsel had kept Ybarra properly
informed of the proceedings.
	Justin Low, retained counsel, has been allowed to withdraw by the trial court.  We
therefore deny as moot his motion to withdraw filed in this Court.  The trial court at the
same time appointed Alvaro Martinez to represent Ybarra on this appeal. We therefore
reinstate Ybarra's appeal.  We also reinstate the briefing schedule, with appellant's brief
now due July 21, 2003.

						SUSAN LARSEN, Justice
June 19, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)